Citation Nr: 1133952	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis and asthma.

2.  Entitlement to an initial compensatory rating for the residuals of a fracture of the mandible.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to September 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) dated in March 2007.  

When the case was before the Board in October 2009, multiple issues were decided and the issues of service connection for chronic bronchitis and an increased initial rating for the residuals of a fracture of the mandible were remanded to the RO or the Appeals Management Center (AMC).  The AMC/RO has completed the Board's directives to the extent possible, given the failure to report for scheduled examinations by the Veteran.  The case has been returned to the Board for appellate action.


FINDINGS OF FACT

1.  The evidence does not show a current respiratory disorder, including chronic bronchitis and asthma that is related to service or service-connected disability.

2.  The Veteran's residuals of a fracture of the mandible have not manifested with moderate displacement.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include chronic bronchitis and asthma, was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2010).

2.  The requirements for an initial compensable evaluation for the residuals of a fracture of the mandible are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.655(b), 4.1, 4.7, 4.150, Diagnostic Code 9904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in October 2006 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  He was also provided appropriate notice with respect to the disability rating and effective date elements of the claims.  This letter was sent prior to the initial adjudication of the claims.

Regarding VA's duty to assist, available service treatment records (STRs) and all relevant, available VA and private treatment records pertaining to the claims have been obtained and associated with the claims files.  The Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.

The Veteran failed to report for multiple VA examinations scheduled in connection with these claims.  He was sent letters informing him of both dental and respiratory claims scheduled for January 2010, as well as letters informing him that these would be rescheduled.  In February 2010, the Veteran's representative sent the AMC a letter asking for the case to be decided on the evidence of record which 'hopefully' included the recently scheduled examinations.  The representative asked that a decision be made based on the existing evidence.  The examination was rescheduled and the Veteran again failed to report for the rescheduled examinations in January 2011.  The Veteran did not respond and specifically did not contact the RO to arrange for re-scheduling.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  The Court has also held that VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   If a Veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Good cause for his failure to report for the examinations has not been shown.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  Evidentiary development in these matters is complete to the extent possible.

Accordingly, the Board will address the merits of the claims.

II. Service Connection

Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

STRs include complaints and findings of chronic bronchitis.  In August 2006, shortly before his September 2006 service separation date, the Veteran underwent examination.  The examiner noted bronchitis six or seven times over the past six or seven years.  It was noted that the condition would start with an upper respiratory infection and progress to a cough and shortness of breath requiring an inhaler.   He had also reported using a nebulizer acutely.  The episodes resolved over one to two weeks, and the condition was not considered disabling.  

Post-service records show findings of asthma.  Specifically, in a VA general medical examination report dated in October 2006, the Veteran is noted to have reported that he had respiratory problems since 1998.  This examination was conducted without review of the claims folder or medical records of the Veteran.  The Veteran reported using bronchodilators as needed.  He also reported that he was treated with antibiotics for multiple episodes of sinusitis/bronchitis/pneumonia during service, and these episodes resolved within one week with no residuals.  It was noted that asthma causing shortness of breath on exertion was found in "2006," and that the Veteran had been prescribed Advair and Proventil.  On examination there was coughing but no other pulmonary symptomatology.  

A September 2007 respiratory examination reflects a diagnosis of bronchial asthma with pulmonary function testing compatible with asthma.  In a June 2007 VA treatment record, the Veteran is noted to have reported no cough or shortness of breath, and to have denied a history of asthma.  Additional treatment records show that in August 2007, the Veteran was advised to quit smoking and there was an accompanying finding of ruling out of obstructive lung disease.  In a January 2009 ambulatory care note he denied shortness of breath or chest pain.  Asthma was considered controlled and he had quit smoking after using the patch.   

The Board remanded this claim in October 2009, noting that the Veteran was treated for bronchitis while on active duty, but the claim was denied because there was no current demonstration of bronchitis on examination by VA in November 2006.  It noted also that VA outpatient treatment records showed treatment for another respiratory disorder, asthma that could be related to the service-connected sinusitis.  The Board specifically directed that the Veteran be scheduled for an examination to ascertain whether there is a relationship between the disability noted during service and asthma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)  

The Veteran was scheduled for a VA examination in January 2010.  Complete notice of the examination, with an explanation of the consequences of his failure to report, was sent to the Veteran's address of record; however, he failed to report to this examination scheduled at the VA Clinic, and provided no reason or just cause for his absence.  He was sent a letter by the AMC in February 2010, telling him the examination was going to be rescheduled by the Philadelphia RO and again noting that the examination was scheduled in connection with his claim.  He failed to report.  In March 2010, the AMC received a letter from the Veteran's representative stating that he hoped the Veteran had reported for the examinations and if not, the claim should be decided on the current evidence.  

In January 2011, the Veteran was sent a letter from the AMC informing him that the Wilmington VA facility nearest to him was asked to schedule him for an examination in connection with his claim.  The examination was scheduled for February 2011.  The Veteran failed to report.  

Upon review of the evidence, the Board notes that the evidence of record does not include any competent evidence of the presence of bronchitis following service discharge.  The diagnosis has consistently been asthma.  Conversely, there is no competent evidence of asthma in service.  The initial findings of asthma are after service discharge.  As discussed above and in compliance with the statutory duty to assist, the RO has attempted to schedule a compensation and pension examination for the Veteran to ascertain the presence and cause of any current respiratory disorder that is related to service or to service-connected disability.  However, he failed to cooperate with the development sought.

The Board has considered the Veteran's statements in support of the claims.  In addition, the Board acknowledges that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation of breathing problems referenced by the Veteran in his April 2007 notice of disagreement, extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In the present case, the Veteran's statements regarding having breathing problems are not inherently unbelievable; however, he is not competent to link any of the symptoms shown by the medical evidence to service.  As discussed above, the medical evidence shows that his breathing problems following service are related to asthma, a condition not shown in service and not shown to be related to service or service-connected disability by competent evidence.

In light of the absence of any competent evidence of bronchitis following service or a relationship between a current respiratory disorder and service or service-connected disability, the claim must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Increased Initial Rating

Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Residuals of fractured mandible are rated under Diagnostic Code 9904 under malunion of the mandible.  Ratings for malunion of the maxilla provide for a noncompensable rating for slight displacement, a 10 percent rating for moderate displacement, and a 20 percent rating for severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916.  Ratings are dependent upon the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150, DC 9904.

The words slight, moderate and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm, a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm, a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm, and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the U.S. Court of Appeals for Veterans Claims as "staged" ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Background and Analysis

As noted above, the evidence available to evaluate the Veteran's claim has been significantly affected by his failure to undergo VA examination as directed by the Board.  In accordance with 38 C.F.R. § 3.655 (2010), therefore, the Board will decide the claim based on the evidence currently of record (as this is a direct appeal from an original claim).

Service connection for residuals of a fracture of the mandible was granted in the March 2007 rating decision on appeal.  The Veteran underwent surgical correction and steel plate placement for a right-sided mandible fracture in service.  

A November 2006 VA examination report reflects complaints of intermittent inflammation in the area of the scar for two to three days every six to eight weeks.  The examiner noted that an oral surgeon note indicates that the inflammation may be due to the plate that was placed in the Veteran's mouth at the time of the surgery for the fracture.

The Veteran was scheduled for a VA dental and oral examination in conjunction with other examinations in April 2009.  It is noted that the examination did not take place because the Veteran could not stay for his appointment because he was going to talk to his service representative.  

The Board remanded this claim in October 2009, noting that the November 2006 examination did not include findings relating to limitation of jaw motion or other functional impairment.  The Board directed that the Veteran be scheduled for an examination to ascertain the current residuals of mandible fracture.

The Veteran was scheduled for a VA dental examination in January 2010.  Complete notice of the examination, with an explanation of the consequences of his failure to report, was sent to the Veteran's address of record; however, he failed to report to this examination scheduled at the dental Clinic, and has provided no reason or just cause for his absence.  He was sent a letter by the AMC in February 2010, telling him the examination was going to be rescheduled by the Philadelphia RO and again noting that the examination was scheduled in connection with his claim.  He was scheduled for the examination but failed to report.  In March 2010, the AMC received a letter from the Veteran's representative stating that he hoped the Veteran had reported for the examinations and if not, the claim should be decided on the current evidence.  

In January 2011, the Veteran was sent a letter from the AMC informing him that the Wilmington VA facility nearest to him was asked to schedule him for an examination in connection with his claim.  The examination was scheduled for February 2011.  The Veteran failed to report.  

On review, the Board finds the preponderance of the evidence is against a finding that the service-connected disability warrants a higher evaluation.  There is a lack of competent evidence regarding the severity of the service-connected disability.  Because the Veteran has chosen to not report for a VA examination, the Board finds the record is insufficient as it stands now to establish that the service-connected disability warrants a higher evaluation.  Moderate displacement is not shown.  In his 2006 examination, he complained of intermittent inflammation.  The examiner did not note moderate displacement,  

The Veteran's principle complaints thus have been intermittent inflammation as described.  As to the applicability of DeLuca, the Board finds no allegations or findings of functional loss due to pain or weakness supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

As the Veteran's symptoms have not approximated the higher rating criteria at any time during the period under review, "staged ratings" are not for application.  Hart, 21 Vet. App. 505.

Extra-schedular Consideration

The Board has considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence discussed above shows that the Veteran has not required frequent hospitalizations for the disability at issue and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be to a compensable degree.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for a respiratory disorder, including chronic bronchitis and asthma, is denied.

Entitlement to an initial compensatory rating for the residuals of a fracture of the mandible is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


